DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-2, and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US – 2008/0067015 A1).
As per claim 1, Thomas discloses Brake Carrier comprising:
a first leading brake pad abutment (152, Fig: 3-4) that has an unmachined leading floor surface and an unmachined leading wail surface that is disposed generally perpendicular to the unmachined leading floor surface (Fig: 3-4); and
a first trailing brake pad abutment (opposite side of 152, Fig: 3-4) that is spaced apart from the first leading brake pad abutment (Fig: 3-4) and that includes a trailing floor surface (horizontal surface 152, Fig: 3-4) and a machined trailing wall surface (vertical wall surface 152, Fig: 3-4) is that disposed generally perpendicular to the trailing floor surface (Fig: 3-4), wherein the machined trailing wall surface has a surface roughness that is less than a surface roughness of the unmachined leading wall surface.
Thomas also discloses “Thus, the surfaces 138, 144, 148, 150 and the actuation side abutment surfaces 152 of the recess 130 may not require machining, or the amount of machining may be reduced [0033].

It would have been obvious to one of ordinary skill in the art at the time of the invention for only the trailing wall surface be machined because it is cost effective to only machine surfaces that would need a smoother surface. Therefore, it is obvious that in a forging in which only the trailing wall surface is rougher than specified for the device that only the trailing wall surface would be machined.

As per claim 2, Thomas discloses wherein the trailing floor surface has a surface roughness that is less than a surface roughness of the unmachined leading floor surface.
Thomas also discloses “Thus, the surfaces 138, 144, 148, 150 and the actuation side abutment surfaces 152 of the recess 130 may not require machining, or the amount of machining may be reduced [0033].
Therefore it’s obviously the trailing floor surface has a surface roughness that is less than a surface roughness of the unmachined leading floor surface.

As per claim 6, Thomas disclose all the structural elements of the claimed invention but fails to explicitly disclose wherein the surface roughness of the machined trailing wall surface is less than or equal to 10 micrometers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the surface roughness of the machined trailing wall surface 

As per claim 7, Thomas disclose all the structural elements of the claimed invention but fails to explicitly disclose wherein the unmachined leading wall surface and the unmachined leading floor surface have a surface roughness greater than 10 micrometers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the unmachined leading wall surface and the unmachined leading floor surface have a surface roughness greater than 10 micrometers, since the examiner takes Official Notice of the equivalence of caliper of Thomas and caliper of instant application for their use in the disc brake assembly and the selection of any of these known equivalents to the unmachined leading wall surface and the unmachined leading floor surface have a surface roughness greater than 10 micrometers would be within the level of ordinary skill in the art.

As per claim 8, Thomas discloses wherein the unmachined leading floor surface is coplanar with the trailing floor surface (horizontal surface 152 on both sides are coplanar, Fig: 3-4).
As per claim 9, Thomas discloses wherein the unmachined leading floor surface and the unmachined leading wall surface are as-cast surfaces (Thomas discloses “Prior art carriers 24 are manufactured in a casting process of iron or steel and therefore have substantially homogeneous material properties” [0028], and also disclose “Thus, the surfaces 138, 144, 148, 150 and the actuation side abutment surfaces 152 of the recess 130 may not require machining, or the amount of machining may be reduced [0033], therefor, it’s obviously disclose that the unmachined leading floor surface and the unmachined leading wall surface are as-cast surfaces.

As per claim 10, Thomas discloses wherein the trailing floor surface is an as-cast surface (Thomas discloses “Prior art carriers 24 are manufactured in a casting process of iron or steel and therefore have substantially homogeneous material properties” [0028], and also disclose “Thus, the surfaces 138, 144, 148, 150 and the actuation side abutment surfaces 152 of the recess 130 may not require machining, or the amount of machining may be reduced [0033], therefor, it’s obviously disclose that the trailing floor surface is an as-cast surface).

As per claim 11, Thomas discloses wherein the trailing floor surface is a machined trailing floor surface (Thomas discloses “Prior art carriers 24 are manufactured in a casting process of iron or steel and therefore have substantially homogeneous material properties” [0028], and also disclose “Thus, the surfaces 138, 144, 148, 150 and the actuation side abutment surfaces 152 of the recess 130 may not 

As per claim 12, Thomas disclose all the structural elements of the claimed invention but fails to explicitly disclose wherein the machined trailing floor surface has a surface roughness that is less than or equal to 10 micrometers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the machined trailing floor surface has a surface roughness that is less than or equal to 10 micrometers, since the examiner takes Official Notice of the equivalence of caliper of Thomas and caliper of instant application for their use in the disc brake assembly and the selection of any of these known equivalents to wherein the machined trailing floor surface has a surface roughness that is less than or equal to 10 micrometers would be within the level of ordinary skill in the art.

As per claim 13, Thomas discloses wherein the machined trailing floor surface is coplanar with the unmachined leading floor surface (horizontal surface 152 on both sides are coplanar, Fig: 3-4).

As per claim 14, Thomas discloses wherein a bridge (133, Fig: 3-4) extends from the first leading brake pad abutment, to the first trailing brake pad abutment (Fig: 3-4).

As per claim 15, Thomas discloses wherein the bridge (133, Fig: 3-4) extends from a leading outboard portion of the first leading brake pad abutment to a trailing outboard portion of the first trailing brake pad abutment (The carrier 24 further includes a reaction side portion 28 (or outboard portion), [0026], Fig: 1, 133 is from outboard portion).

As per claim 16, Thomas discloses wherein the first leading brake pad abutment 
(152 of bridge 131, Fig: 2-4) has a leading inboard portion (bridge 131 side) that is spaced apart front the leading outboard portion (bridge 133 side is outboard portion, Fig: 2-4), the unmachined leading floor surface and the unmachined leading wall surface are provided with the leading outboard portion, and the leading inboard portion has a second leading brake pad abutment that has an unmachined leading floor surface that is aligned and coplanar with the unmachined leading floor surface of the leading outboard portion and an unmachined leading wall surface that is aligned and coplanar with the unmachined leading wall surface of the leading outboard portion.
Thomas also discloses “Thus, the surfaces 138, 144, 148, 150 and the actuation side abutment surfaces 152 of the recess 130 may not require machining, or the amount of machining may be reduced [0033].
Thomas does not specifically disclose that the trailing wall surface is machined and the leading wall surface and the leading floor surface is unmachined. Thomas does state that any of the surfaces may or may not be machined [0033].
It would have been obvious to one of ordinary skill in the art at the time of the invention for only the trailing wall surface be machined because it is cost effective to 

As per claim 17, Thomas discloses  wherein the first trailing brake pad abutment (opposite side of 152, Fig: 3-4) has a trailing inboard portion (bridge 131 side, fig: 2-4) that is spaced apart from the trailing outboard portion (bridge 133 side, Fig: 2-4) , the trailing floor surface and the machined trailing wall surface are provided with the trailing outboard portion, and the trailing inboard portion has a second trailing brake pad abutment that has a trailing floor surface that is aligned and coplanar with the trailing floor surface of the trailing outboard portion (all 152 are coplanar, Fig: 2-4) and a machined trailing wall surface that is aligned and coplanar with the machined trailing wall surface of the trailing outboard portion (all 152 are coplanar, Fig: 2-4).

As per claim 18, Thomas discloses wherein the first leading brake pad abutment and the first trailing brake pad abutment cooperate to define a first opening for receiving a first brake pad (Fig: 2-4).

As per claim 19, Thomas discloses wherein  the unmachined leading wall surface and the machined trailing wall surface face toward each other and are disposed substantially parallel to each other (Fig: 2-4).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US – 2008/0067015 A1) as applied to claim 1 above, and further in view of Roberts et al. (US – 2010/0147639 A1).
As per claim 3, Thomas discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the first trailing brake pad abutment further comprises a ledge    surface that extends from the machined trailing wall surface toward the first leading brake pad abutment, wherein the ledge surface is spaced apart from the trailing floor surface and is disposed substantially parallel to the trailing floor surface.
Roberts discloses Disc Brake comprising:
the first trailing brake pad abutment further comprises a ledge (55, Fig: 3) surface that extends from the machined trailing wall surface (50, Fig: 3) toward the first leading brake pad abutment (Fig: 3), wherein the ledge surface is spaced apart from the trailing floor surface (Fig: 3) and is disposed substantially parallel to the trailing floor surface (Fig: 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake carrier of the Thomas to make the first trailing brake pad abutment further comprises a ledge    surface that extends from the machined trailing wall surface toward the first leading brake pad abutment, wherein the ledge surface is spaced apart from the trailing floor surface and is disposed substantially parallel to the trailing floor surface as taught by Roberts in order to prevent the miss assembly of brake pad to the carrier.

As per claim 4, Roberts further discloses a second leading brake pad abutment 50, Fig: 3) and a second trailing brake pad abutment (opposite 50, fig: 3) cooperate to define a second opening for receiving a second brake pad (Fig: 2-3), wherein the first leading brake pad abutment has a different configuration than the second leading brake pad abutment (Fig: 3)

As per claim 5, Roberts further discloses wherein the ledge surface (56, 58, Fig: 3) is disposed above the trailing floor surface (above 50, 52, Fig: 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Goebel et al. (US – 2004/0060781 A1),
B: Yasuda (US – 2015/o159712 A1),
C: Arai et al. (US – 2016/0199904 A1), and
D: Knoop et al. (US – 2016/0215834 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/           Examiner, Art Unit 3657                                 

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657